         Case: 3:20-cv-00491-wmc Document #: 3 Filed: 06/01/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

 Gerald Walters,

         Petitioner,
                                                         Case No. 20-cv-491-wmc
    v.

 UNITED STATES OF AMERICA,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

petitioner Gerald Walters reinstating the time for filing a notice of appeal in case

number 18-cr-166-wmc-11. The petitioner has 14 days to perfect his appeal.




         s/V. Olmo, Deputy Clerk                             6/1/2020
         Peter Oppeneer, Clerk of Court                      Date
